Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 1 of 56




                        EXHIBIT 1
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 2 of 56



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 CINDY MARIE AGUILAR                                  §
               Plaintiff,                             §
                                                      §
 v.                                                   §          CASE NO. _______________
                                                      §
 STATE FARM MUTUAL AUTOMOBILE                         §
 INSURANCE COMPANY                                    §
               Defendant.                             §



                         INDEX OF MATTERS BEING FILED
                       AND LIST OF ALL COUNSEL OF RECORD


        Defendant State Farm Mutual Automobile Insurance Company (“Defendant”) submits this

Index of Matters Being Filed and List of All Counsel of Record pursuant to Local Rule 81 of the

United States District Court for the Southern District of Texas. Pursuant to the Local Rule 81,

the following items are being filed with the Notice of Removal filed by Defendant:

        1.    Index of Matters Being Filed and List of All Counsel of Record;

        2.    Copies of all executed process, pleadings asserting causes of action and all orders

              signed by the state judge as follows:

              A.      Plaintiff’s Original Petition, filed March 6, 2019 (attached as Exhibit 1-A);

              B.      Service to State Farm Lloyds on March 22, 2019 (attached as Exhibit 1-B);

              C.      Defendant’s Original Answer, filed April 12, 2019 (attached as Exhibit 1-
                      C);

              D.      Defendant’s First Amended Original Answer, filed April 22, 2019 (attached
                      as Exhibit 1-D);

        3.    A copy of the state court docket sheet (attached as Exhibit 1-E).



Index of Matters Being Filed                                                                1 of 2
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 3 of 56



The parties’ respective attorneys are as follows:

               A.      ATTORNEYS FOR PLAINTIFF:
                       Frank Guerra
                       FRANK GUERRA LAW FIRM, PLLC
                       1122 Pecan Blvd.
                       McAllen, Texas 78501
                       Phone: 956-627-1066

               B.      ATTORNEYS FOR DEFENDANT:
                       Elizabeth Sandoval Cantu
                       Fed. ID No. 310028/State Bar No. 24013455
                       RAMÓN | WORTHINGTON, PLLC
                       900 Kerria Ave.
                       McAllen, Texas 78501
                       Phone: 956-294-4800
                       ATTORNEY IN CHARGE FOR DEFENDANT

                       Of Counsel:
                       Sofia A. Ramon
                       Fed. ID No. 20871/State Bar No. 00784811
                       Dan K. Worthington
                       Fed. ID No. 15353/State Bar No. 00785282
                       RAMÓN | WORTHINGTON, PLLC
                       900 Kerria Ave.
                       McAllen, Texas 78501
                       Phone: 956-294-4800

Dated: April 22, 2019.




Index of Matters Being Filed                                            2 of 2
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 4 of 56




                     EXHIBIT 1-A
        Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 5 of 56Electronically Submitted
                                                                                   3/6/2019 11:25 AM
                                                                                                                  Hidalgo County Clerk
                                                                                                      Accepted by: Alma Navarro


                                                            CL-19-1318-H
                                       CAUSE NO.:

CINDY MARIE AGUILAR,                                    §      IN   THE COUNTY COURT
          Plaintiff,                                    §
                                                        §
V.                                                      §                                 8
                                                        §      AT LAW NO.
 STATE FARM MUTUAL                                      §
AUTOMOBILE INSURANCE                                    §
COMPANY,                                                §
          Defendant.                                    §      HIDALGO COUNTY, TEXAS

        PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR
               DISCLOSURE, REQUESTS FOR ADMISSIONS, REQUEST FOR
                PRODUCTION OF DOCUMENTS AND INTERROGATORIES

TO THE HONORABLE JUDGE OF SAID COURT:
         NOW COMES Cindy Marie Aguilar hereinafter called Plaintiff, complaining 0f and about
        Farm Mutual Automobile Insurance Company, hereinafter called Defendant, and                 for cause of
State


action   shows unto the Court the following:

                                                        I.




                 DISCOVERY CONTROL PLAN LEVEL # EXPEDITED ACTION

          1.     Under TEX. R. CIV. P. 47(c)(4), Plaintiffafﬁrmatively pleads that she seeks monetary

relief under $50,000.00, including       damages of any kind,       costs, penalties,   and prejudgment   interest



                         and intends   that discovery   be conducted under TEX. R. CIV.       P. 190.2.
and attorney’s   fees,


                                                        II.




         REQUEST FOR DISCLOSURE, REQUESTS FOR ADMISSION, PRODUCTION
                     OF DOCUMENTS AND INTERROGATORIES

          2.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested t0


                   30 days of service ofthis request or under Rule 194.3(a) 50 days           after the service   0f
disclose, Within


this Petition, the information or material     described in Rule 194.2.

                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page of 36        l
        Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 6 of 56Electronically Submitted
                                                                                   3/6/2019 11:25 AM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted by: Alma Navarro
                                                    CL-19-1318-H


           3.      Pursuant to Rule 198 of the Texas Rules 0f Civil Procedure, you are requested to


answer the request for admission         in Exhibit
                                                       “A” within 30 days of service 0f this request             0r under


Rule 198.2(a) 50 days         after the service   of this   Petition.


           4.      Pursuant to Rule 196 of the Texas Rules 0f Civil Procedure, you are requested to


produce the documents and items          listed in the request for       production in Exhibit “B” within 30 days


of service 0f this request or under Rule 196.2(a) 50 days                after the service   of this Petition.


           5.      Pursuant to Rule 197 0f the Texas Rules of Civil Procedure, you are requested to


answer the interrogatories        in Exhibit   “C” within 30 days of service of this request or under Rule


197.2(a) 50 days after the service of this Petition.


                                                             III.



                                             PARTIES        AND SERVICE

           6.      Plaintiff,   Cindy Marie Aguilar,        is   an individual whose address      is   23455 Brushline


Road, Edinburg, Texas 78542.

           7.      The   last three digits   0fthe driver’s license number of Cindy Marie Aguilar are 000.


The     last three digits   of the social security number for Cindy Marie Aguilar are 000.


           8.      Defendant, State Farm Mutual Automobile Insurance                  Company (“State Farm”),           is   a


corporation and       may be     served with process through            its   registered agent: Corporation Service


Company, 211        E. 7th Street, Suite 620, Austin,        Texas 78701-3218.

                                                             IV.


                                                ACTS OF AGENTS

           9.      Whenever in this petition it is alleged that Defendant did any             act or thing,   it is   meant


that:




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 2 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 7 of 56Electronically Submitted
                                                                                3/6/2019 11:25 AM
                                                                                                                         Hidalgo County Clerk
                                                                                                                 Accepted by: Alma Navarro
                                                  CL-19-1318-H


         A.         Defendant performed 0r participated in the           act,   or


         B.         Defendant’s ofﬁcers, trustees, employees, agents, representatives, or successors,


                    performed 0r participated in the act on behalf of and under the authority 0f the

                    Defendant.


                                                           V.


                                         JURISDICTION           AND VENUE
         10.        The subject matter    in controversy is within the jurisdictional limits                0f this court.

         11.        This court has jurisdiction over the parties, as            it is   the judicial district in     which a

substantial part     of the events 0r omissions giving       rise to the   claim occurred.


         12.        Venue   in Hidalgo   County   is   proper in this cause under Section 15.002(a)(1) 0f the


Texas Civil Practice and Remedies Code because the contract made the basis of this lawsuit was

executed and to be performed in Hidalgo County, Texas.


                                                          VI.


                                                        FACTS

         13.        On October   18,   201 8, Plaintiff was involved in an automobile accident wherein the


person   at fault   was insured and policy     limits    were paid out by the           at fault’s      insurance company.


Plaintiff s medical bills    were excessive due        t0 her injuries   and made        it   necessary for her to   make    a


claim with her insurance carrier for the underinsured motorist portion 0f her policy.


         14.        Plaintiff is being denied coverage       under the underinsured portion of her coverage.

Defendant failed to provide coverage to Plaintiff under her underinsured portion 0f her policy.


Defendant has consistently delayed resolution 0f Plaintiff s claim and Plaintiff was not provided


with a prompt resolution with her claim, as her insurer has acted in bad                       faith.




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 3 0f 36
        Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 8 of 56Electronically Submitted
                                                                                   3/6/2019 11:25 AM
                                                                                                                 Hidalgo County Clerk
                                                                                                         Accepted by: Alma Navarro
                                                    CL-19-1318-H


                                                           VII.


                          PLAINTIFF’S       CLAIM OF NEGLIGENCE & BAD FAITH
                                             AGAINST STATE FARM

          15.       Defendant State Farm had a duty t0 exercise the degree of care that a reasonably


careful person      would use    to avoid    harm   t0 others     under circumstances similar to those described


herein.


          16.       Plaintiff s injuries    were proximately caused by Defendant         State   Farm’s negligent,


careless   and reckless disregard 0f said duty.

          17.       The negligent,   careless and reckless disregard of duty       ofDefendant consisted of, but


is   not limited   to,   the following acts and omissions:


                    A.        Failure to allow Plaintiff t0      make   a claim under her underinsured portion of


                              her policy.


                    B.        Defendant had a duty under the Texas Insurance Code t0 act in good            faith in



                              properly investigate the validity ofher claim and promptly pay the necessary


                              expenses on    this claim.


                                                           VIII.


          PLAINTIFF’S CLAIM OF              BREACH OF CONTRACT AGAINST STATE FARM

          18.       Defendant’s failure t0 perform         its   obligations under the underinsured clause of the


policy constitutes a material breach of a valid contract between Plaintiff and Defendant. A11


conditions precedent were fulﬁlled prior t0 Defendant’s material breach. Plaintiff has suffered


damages stemming from            this material breach.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 4 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 9 of 56Electronically Submitted
                                                                                3/6/2019 11:25 AM
                                                                                                                    Hidalgo County Clerk
                                                                                                             Accepted by: Alma Navarro
                                                  CL-19-1318-H


                                                         IX.


                         DAMAGES FOR PLAINTIFF AGAINST STATE FARM
        19.         As a   direct   and proximate   result 0f the occurrence    made   the basis of this lawsuit,


Plaintiffwas caused to suffer damages, including but not limited to damages including loss ofuse of


the vehicle, rental expenses,        and medical expenses.     A claim is being made against the underinsured
portion of her policy.        As    a direct and proximate result 0f the occurrence          made   the basis of this


lawsuit, Plaintiffwas caused t0 suffer personal inj uries, including, but not limited to, her               whole body

in general    and   t0 incur the following    damages:

              A. Reasonable medical care and expenses              in the past. Plaintiff,   Cindy Marie Aguilar,

                    incurred these expenses for the necessary care and treatment ofthe injuries resulting


                    from the accident complained of herein and such charges are reasonable and were

                    usual and customary charges for such services in Hidalgo County, Texas;


                    Reasonable and necessary medical care and expenses, which will in                 all   reasonable


                    probability be incurred in the future;


                    Physical pain and suffering in the past;


                    Physical pain and suffering in the future;


                    Physical impairment in the past;


                    Physical impairment, which in        all   reasonable probability, will be suffered in the


                    future;   and

                    Lost wages.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 5 of 36
         Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 10 of 56Electronically Submitted
                                                                                     3/6/2019 11:25 AM
                                                                                                                 Hidalgo County Clerk
                                                                                                          Accepted by: Alma Navarro
                                                   CL-19-1318-H

                                                          X.


                                NOTICE PURSUANT TO             TEX. R. CIV.   P.   193.7


             20.      Plaintiff provides notice to   Defendant pursuant to Rule 193.7 of the Texas Rules

    0f Civil Procedure that Plaintiffmay utilize as evidence during the trial ofthis lawsuit all documents


    exchanged by the parties     in written discovery in this case.


                                                      PRAYER
             WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Cindy Marie Aguilar, respectfully

    prays that the Defendant be cited t0 appear and answer herein, and that upon a ﬁnal hearing of the


    cause, judgment be entered for the Plaintiff against Defendant for        damages      in   an amount within the

    jurisdictional limits    0f the Court; together with pre-judgment      interest    (from the date 0f injury


    through the date ofj udgment)      at the   maximum rate   allowed by law; post-judgment interest         at the


    legal rate, costs   0f court; and such other and further relief to which the Plaintiff may be entitled        at



I
    law 0r   in equity.


                                                               Respectfully submitted,
                                                               FRANK GUERRA LAW FIRM, PLLC
                                                               1122 Pecan Blvd.
                                                               McAllen, Texas 78501
                                                               Tel: (956) 627-1066
                                                               Fax: (956) 609-9028
                                                               Email: frank@frankguerralaw.com


                                                               By   :XWMM Aw
                                                               Frank Gueryé
                                                               State Bar No. 24078601
                                                               Attorney for Plaintiff


                           PLAINTIFF HEREBY            DEMANDS TRIAL BY JURY




    PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,           REQUEST FOR DISCLOSURE, ADMISSIONS,
    PRODUCTION & INTERROGATORIES — Page 6 of 36
       Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 11 of 56

                                                    CL-19-1318-H

                    PLAINTIFF’S         REQUEST FOR ADMISSIONS TO DEFENDANT

Please be advised that Plaintiff” s “Movant”,          makes            the following discovery requests     upon you

pursuant t0 Texas Rules of Civil Procedure 198.


                                                                 I.




                                                  INSTRUCTIONS

1.       Pursuant to Rule 198, you are required t0 admit 0r deny the truth of each of the numbered


requests set forth in the Requests for Admissions attached to this Request and serve your answers


regarding the requests t0 the undersigned attorney’s ofﬁce within 30 days 0f service ofthis request


0r under Rule 198.2(a) 50 days after the service ofthese requests, if served with Plaintiff s Petition.


2.       You may       give lack of information or knowledge as a reason for failure to admit or deny


unless   you    state that    you have made reasonable inquiry and              that the information   known    or easily


obtainable by      you   is   insufﬁcient to enable   you   t0        admit 0r deny.


3.       If you cannot        answer a Request for Admission, you must state the reason why you are unable


t0   admit 0r deny that Request for Admission.


4.       If   you d0 not admit the        truth 0f the facts stated in the        Request for Admissions, you must


speciﬁcally set forth the reasons in detail         why the           request(s) cannot be truthﬁJlly admitted.


5.       Each matter          for   which an admission      is    requested shall be admitted unless your sworn


response   is   served upon the undersigned attorney’s ofﬁce during the speciﬁed 3O days of service of


this request or     under Rule 198.2(a) 50 days after the service of these requests,                    if   served with


Plaintiff s Petition.


6.       Any answer which does not comply with the above cited Texas Rules 0f Civil Procedure will

be admitted against you or in the alternative a Motion for Sanctions                         may be ﬁled      requesting



PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,                        REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 7 0f 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 12 of 56

                                                 CL-19-1318-H

reimbursement for attomey’s fees and other sanctions for your                failure to   answer completely any

request 0f law or fact contained in this Request.


7.      If   you deny a request and Movant           thereafter proves the truth   of that matter, you      may be

ordered to pay the costs of proof, including attorney’s fees.


8.      The attorney ofrecord        0r the party   upon whom these requests are directed should sign his or

her   Name   to the   answers and return the Requests for Admissions and Answers t0 the following


address: Frank Guerra       Law    Firm,   LLC, 1122 Pecan     B1Vd., McAllen, Texas 78501.


9.      A true copy ofthese discovery requests is being served upon you as the party to be served in
accordance With the provisions of Rule 21a.


10.     The Requests       for   Admissions Which you are requested to answer             to the undersigned    law

ofﬁces are    listed as part   0f Exhibit “A”.


11.     Your answers       t0 the Requests for       Admissions and Production 0f Documents should be

answered     in the   space immediately following the request. If additional space            is   required, please


continue the answer 0n a separate sheet of paper.


12.     Your answers should be signed by             the party t0   whom   they are directed.      If the party is a


public 0r private corporation, partnership or association, then the answer 0f the public or private


corporation, partnership or association or trust should be signed           by an ofﬁcer or agent of the same

and reﬂect his or her capacity       in that organization.


13.     You and your attorney are under a duty to supplement your answers to this discovery request

by amending your answers and serving a copy 0fthe amended answers on the undersigned counsel

before any hearing 0n a Motion for                  Summary Judgment        0r thirty     (30) days before the


commencement 0f trial 0f this        matter.



PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,              REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 8 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 13 of 56

                                                CL-19-1318-H

a.      If   you obtain information     that   may change   or modify your answers 0r if the same          was

incorrect,   modiﬁed   0r changed due to supplemental information received by you, your attorney 0r


other parties under your control must supplement the answers as speciﬁed above.


                                                      II.




                                                DEFINITIONS

As used in this list, the words deﬁned below shall be deemed to have the following meanings unless

indicated otherwise    is   an individual request or interrogatory:


Discovery Request: The term “discovery request” includes, but not limited             to,   an Interrogatory,

Requests for Admissions and Requests for Production 0f Documents.


You: The terms “you, your 0r yourself” refer t0 Defendant and each and every agent, representative,

attorney, employee, contractor, subcontractor or each person acting 0r purporting t0 act              0n   that


party’s behalf or under that party’s control 0r direction.


Representative: The term “representative” means any and         all   agents, employees, servants, ofﬁcers,


directors, attorneys 0r other persons acting or purporting to act      on behalf 0f the person   in question.


Person: The term “person” means any natural individual in any capacity whatsoever or any               entity


or organization, including divisions, departments, and other units therein, and shall include, but not


be limited t0, a public 0r private corporation, partnership, joint venture, voluntary 0r unincorporated


association, organization, proprietorship, trust, estate, governmental agency, commission, bureau,


department or any other      entity.


Document: The term “document” means any medium upon which intelligence or information can be

recorded or retrieved, and includes, without limitation, the original and each copy, regardless 0f


origin and location, of any book, pamphlet, periodical, letter,             memorandum       (including any



PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,           REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 9 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 14 of 56

                                                       CL-19-1318-H

memorandum          or report of a meeting or conversation) invoice,                      bill,   order form, receipt, ﬁnancial


statement, accounting entry, diary, calendar, telex, telegram, cable, report, working paper, chart,


paper, print, printout, from any and           all   computer        disks, tape or records that           may be produced from

your computer 0r work processor, laboratory record, drawing, sketch, graph, index,                                      list,   tape,


photograph, microﬁlm, data sheet or data processing card, or any other written, recorded,


transcribed, punched, taped, ﬁlmed, or graphic matter,                   however produced 0r reproduced, which is in

your possession, custody or control or which was, but                     is   no longer, in your possession, custody 0r

control.        Documents include      all   non-identical copies 0f the above whether printed, recorded,


reproduced by any mechanical means 0r produced by hand.                             It   includes letters, interofﬁce     memos

which are known by each to           exist or should be ascertainable through                     due diligence. All documents

which are       called for include those      which are        in   your custody 0r control and are obtainable by or

within the knowledge of the corporation 0r you individually.


Communication: The term “communication” means any                                 oral or written utterance, notation or


statement of any nature whatsoever, by and t0 whomsoever, made, including, but not limited                                        to,



correspondence, conversations, dialogues, discussions, interviews, consultations, agreements, and all


other understandings between or              among two       or     more persons.

Identiﬁcation: The term “identiﬁcation,” or “identify,” or “identity,”                               when used    in this request


include, but are not limited t0 the following:


           1.       Natural individual, requires you to state his 0r her                  full    name and residential address,

                    business address(es), and telephone number;


       2.           Document, requires you to          state the      number ofpages and the nature ofthe document

                    (e.g. letter   of memorandum),           its title, its   date, the   name      or   names of its authors and


PLAINTIFF’S ORIGINAL PETITION, RULE                  193.7   NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES —— Page                   10 0f 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 15 of 56

                                                      CL-19-1318-H

                    recipients,   and   its   present location and custodian;


        3.          Communication, requires you,                   if   any part of the communication was written, to

identify the     document or documents which refer to                   or evidence the       communication was non-written,

to identify the person participating in the           communication and                 to state the date,   manner, place, and

substance of the communication.


Identiﬁcation 0f Documents: With respect to each pleading request, in addition t0 supplying the


information requested, you are to identify                   all   documents      that support, refer to, 0r      evidence the

subj ect matter     of each pleading request and your answer to that request.


Ifany or   all   documents identiﬁed in this request are no longer in your possession, custody, or control

because 0f destruction,         loss, or   any other reason, then d0 the following with respect t0 each and

every such document.


        1.          Describe the nature of the document                   (e.g. letter   0r   memorandum);

        2.          State the date   of the document;

        3.          Identify the persons       Who   sent and received the original and a              copy 0f the document;

        4.          State in as   much     detail as possible the contents               0f the document; and

        5.          State the   manner and       date of disposition 0f the document.


If you contend that     you     are entitled to withhold from production any 0r all                  documents identiﬁed    in


this request     on the basis ofthe attorney-client privilege, the work-product doctrine, 0r other ground,

then do the following With respect to each and every document:


        1.          Describe the nature 0f the document                  (e.g. letter    or   memorandum);

       2.           State the date   0f the document;

        3.          Identify the person       who   sent and received the original and a               copy


                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page   0f 36            1 1
       Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 16 of 56

                                                CL-19-1318-H

                  0f the document;


          4.      State the subj ect matter   of the document; and


          5.      State the basis   upon which you contend you      are entitled t0 withhold the   document

                  from production.

Contention Interrogatories:           When    a pleading request requires you to “state the basis 0f” a


particular claim, contention, 0r allegation, state in your answers the identity           of each and every

communication, document and each and every legal theory that you contend supports, refers                to,   or


evidences such claim, contention or allegation.


The Word “Or”: As used in this request, the word “0r” appearing in a discovery request should not

be read so as to eliminate any part ofthe request but, whenever applicable,      it   should be interpreted as


“and/or.” For example, an interrogatory stating “support or refer” should be read as “support and/or


refer” if an   answer   that does both   can be made.

Use 0f Definitions: The use of any        particular gender in the plural 0r singular   number 0f the words

deﬁned under “captions” or “deﬁnitions” is intended to include        the appropriate gender or    number as

the text 0f any particular interrogatory or     demand   for   documents may   require.


Time Period: Unless speciﬁcally stated in the particular discovery request, all information requested

is   for the time period   ﬁve   (5) years prior to the date Plaintiff’s Original Petition   was ﬁled,   to the


present date.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 12 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 17 of 56

                                            CL-19-1318-H

                                    CERTIFICATE OF SERVICE
                                                                                                      5%
                                                                                                     6%
                                                                                                           -




Pursuant t0 the Texas Rules of Civil Procedure,   I   have delivered copies ofthis document 0n the


day of   FWZOD,         to all   opposing counsel and/or parties by service of citation and   Petition.




                                                       92mm,
                                                         /
                                                Frank Guerra




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 13 of 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 18 of 56

                                                CL-19-1318-H

                                                    EXHIBIT A

                                         REQUESTS FOR ADMISSIONS

REQUEST FOR ADMISSIONS NO.                     1:



Admit    0r deny that Cindy Marie Aguilar purchased an automobile insurance policy            from you.



REQUEST FOR ADMISSIONS NO. 2:

Admit    0r deny that      Cindy Marie Aguilar paid valuable consideration   in the   form of paid premiums
for the automobile policy.




REQUEST FOR ADMISSIONS NO. 3:

Admit or deny that the automobile insurance policy provided coverage for Cindy Marie Aguilar 0n
the date 0f the automobile accidentmade the basis of this suit on October 18, 2018.


REQUEST FOR ADMISSIONS NO. 4:

Admit or deny that Cindy Marie Aguilar had uninsured motorist coverage under your policy            for the
accident dated October 18, 2018.




REQUEST FOR ADMISSIONS NO. 5:

Admit or deny that Cindy Marie Aguilar was involved         in   an automobile accident with an uninsured
driver   on October       18,   201 8.



REQUEST FOR ADMISSIONS NO. 6:
Admit 0r deny that Cindy Marie Aguilar provided you with notice ofthe automobile accident dated
October    18,   201 8.



REQUEST FOR ADMISSIONS NO.                    7:


Admit    or deny that     Cindy Marie Aguilar entered a claim with you    for   an automobile accident   that
occurred on October 18, 2018.




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page l4 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 19 of 56

                                         CL-19-1318-H

REQUEST FOR ADMISSIONS NO. 8:

Admit or deny Cindy Marie Aguilar did not     enter a claim with   you   for   an automobile accident   that
occurred on October 18, 201 8.



REQUEST FOR ADMISSIONS NO. 9:

Admit 0r deny that Cindy Marie Aguilar had rental   car coverage as part 0fthe automobile insurance
policy Cindy Marie Aguilar purchased from you.


REQUEST FOR ADMISSIONS NO.              10:


Admit 0r deny  that you did not provide rental car coverage 0r offer reimbursement as part of the
automobile insurance policy Cindy Marie Aguilar purchased from you, for the accident that occurred
on October 18, 2018.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 15 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 20 of 56

                                               CL-19-1318-H

    PLAINTIFF’S REQUEST            FOR PRODUCTION OF DOCUMENTS TO DEFENDANT

Please be advised that Plaintiff’s “Movants”           make     the following discovery requests   upon you

pursuant t0 Texas Rules of Civil Procedure 196.


                                                        I.




                                              INSTRUCTIONS

   1.   Pursuant t0 Rule 196, you are required t0 produce the documents and items listed herein to


        the undersigned attorney’s ofﬁce within 30 days 0f service 0f this request or under Rule


        196.2(a) 50 days after the service 0f these requests, if served with Plaintiff’s Petition.


   2.   The attorney ofrecord 0r the party upon whom these requests           are directed should sign his 0r


        her Name to the responses and return the Requests for Production Responses to the following


        address: Frank Guerra     Law Firm, PLLC,            1122 Pecan Blvd., McAllen, Texas 78501.

   3.   A true copy ofthese discovery requests is being served upon you as the party to be served in

        accordance with the provisions 0f Rule 21a.


   4.   The Requests    for Production   which you         are requested to answer to the undersigned      law

        ofﬁces are   listed herein as part   of Exhibit “B”.

   5.   Your answers to the Requests for Production ofDocuments should be answered in the space

        immediately following the request.           If additional space is required, please continue the


        answer on a separate sheet of paper.

   6.   Your answers should be signed by         the party to     whom   they are directed. If the party   is   a


        public or private corporation, partnership or association, then the answer 0f the public or


        private corporation, partnership 0r association 0r tmst should be signed       by an ofﬁcer 0r agent

        of the same and reﬂect    his 0r her capacity in that organization.




PLAINTIFF’S ORIGINAL PETITION, RULE          193.7   NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page             l6 of 36
       Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 21 of 56

                                                 CL-19-1318-H

      7.    You and your attorney are under a duty to supplement your answers t0 this discovery request

            by amending your answers and serving a copy 0f the amended answers on the undersigned

            counsel before any hearing 0n a Motion for       Summary Judgment          or thirty (30) days before


            the   commencement of trial of this   matter.


            a.       Ifyou obtain information that may change 0r modify your answers 0r production, or

                  ifthe   same was incorrect, modiﬁed or changed due to supplemental information received

                  by you, your attorney or other parties under your control must supplement the answers                as


                  speciﬁed above.


            b.       Ifyou receive or know 0f additional documents Which are included                in the   Request for

                  Production of Documents but were not produced t0 the undersigned attorney, you are


                  under a duty to produce those other discovery documents to the undersigned attorney as


                  soon as you learn that your answers on ﬁle are incomplete or no longer correct.


                                                       II.




                                                 DEFINITI ONS

As used in this list, the words deﬁned below shall be deemed t0 have the following meanings unless

indicated otherwise in an individual request or interrogatory;


Discovery Request: The term “discovery request” includes, but               is   not limited   t0,   an Interrogatory,


Request for Admissions and Requests for Production of Documents.


You: The terms “you, yourself or yourself”              refer to   Defendant and each and every agent,

representative, attorney, employee, contractor, subcontractor 0f each person acting                  on purporting t0

act   on   that party’s behalf or under the party’s control or direction.


Representative: The term “representative” means any and            all   agents, employees, servants, ofﬁcers,



                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 17 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 22 of 56

                                                    CL-19-1318-H

directors, attorneys 0r other      person acting or purporting to act on behalf 0f the person in question.


Person: The term “person” means any natural individual in any capacity whatsoever or any entity 0r


organization, including divisions, departments, and other units therein, and shall include, but not be


limited t0, a public 0r private corporation, partnership, joint venture, voluntary or unincorporated


association, organization, proprietorship, trust, estate, governmental agency,                       commission, bureau,

department 0r any other        entity.


Document: The term “document” means any medium upon which intelligence or information can

be recorded or retrieved, and includes, without limitation, the original and each copy, regardless of

origin and location, of any book, pamphlet, periodical, letter,                          memorandum            (including any


memorandum        or report of a meeting 0r conversation), invoice,                  bill,   order form, receipt, ﬁnancial


statement, accounting entry, diary, calendar, telex, telegram, cable, report, working paper, chart,


paper, print, printout from any and        all   computer disks, tape or records, working paper,                 chart, paper,


print, printout   from any and     all   computer    disks, tape or records that             may be produced from your

computer or work processor, laboratory record, drawing, sketch, graph, index,                       list,    tape, photograph,


microﬁlm, data sheet or data processing card, 0r any other written, recorded, transcribed, punched,

taped, ﬁlmed, or graphic matter,          however produced or reproduced, which                    is   in   your possession,

custody or control 0r which was, but                is   no longer,       in   your possession, custody or            control.


Documents include      all   non-identical copies 0f the above weather printed, recorded, reproduced by


any mechanical means or produced by hand.                It   includes   letters,   interofﬁce   memos which are known

by each t0   exist 0r should be ascertainable        through due diligence. A11 documents which are called


for include those   which are your custody or control and are obtainable by or within the knowledge 0f

the corporation or   you     individually.



PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,                    REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES —— Page                 18 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 23 of 56

                                                   CL-19-1318-H

Communication: The term “communication” means any                            oral or written utterance, notation or


statement 0f any nature whatsoever, by and to whomsoever, made, including, but not limited                             to,


correspondence, conversations, dialogues, discussions, interviews, consultations, agreements, and                      all



other understandings between 0r         among two       0r    more persons.

Identiﬁcation: The terms “identiﬁcation,” or “identify,” or “identity,”                      when used    in this request


include, but are not limited to the following:


    1.   Natural individual, requires you t0 state his or her                 full   Name and     residential address,


         business address(es), and telephone number.


    2.   Documents, requires you        to state the   number of pages and           the nature 0f the    document   (e.g.


         letter   ofmemorandum),      its title, its ate,   the   Name 0r Names 0f its authors and recipients, and

         its   present location and custodian;


    3.   Communication, requires you,          if any part    of the communication was written, t0 identify the

         document or documents which            refer t0 evidence the         communication was non-written,           to


         identify the person participating in the           communication and        t0 state the date,   manner, place,

         and substance of the communication.

Identiﬁcation 0f Documents: With respect t0 each pleading request, in addition to supplying the


information requested, you are t0 identify            all    documents     that support, refer to, or evidence the


subj ect matter of each pleading request        and your answers          to that request.


Ifany or all documents identiﬁed in this request are n0 longer in your possession, custody, or control


because of destruction,     loss,   0r any other reason, then do the following with respect t0 each and


every such document.


    1.   Describe the nature of the document           (e.g., letter    of memorandum);



PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page l9 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 24 of 56

                                                 CL-19-1318-H

         State the date    0f the document;


         Identify the person      who   sent and received the original and a copy of the document;


    4.   State in as    much    detail as possible the contents   of the document; and

    5.   State the   manner and     date 0f disposition 0f the document.


If you contend that     you    are entitled t0 withhold   from production any or   all   documents identiﬁed in

this request   0n the basis 0fthe attorney-client privilege, the work-product doctrine, 0r other ground,

then do the following with respect t0 each and every document:


    1.   Describe the nature of the document         (e.g., letter   of memorandum);

    2.   State the date    of the document;


         Identify the person      who   sent and received the original and a   copy of the document;

         State the subj ect matter      of the document; and

         State the basis       upon Which you contend you      are entitled to withhold the      document from

         production.


Contention Interrogatories:             When   a pleading request requires you to “state the basis 0f” a


particular claim, contention, or allegation, state in         your answer the identity of each and every

communication, document and each and every legal theory that you contend supports, refers                  to,   or


evidences such claim, contention 0r allegation.


The Work “Or”: As used in this request, the word “or” appearing in a discovery request should not

be read so as to eliminate any part ofthe request but, whenever applicable,         it   should be interpreted as

“and/or.” For example, an interrogatory stating “support or refer” should be read as “support and/or


refer” if an   answer   that   does both can be made.


Use 0f Deﬁnitions: The use of any          particular gender in the plural or singular     number 0f the words


PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 20 of 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 25 of 56

                                                  CL-19-1318-H

deﬁned under “captions” or “deﬁnitions” is intended to include the appropriate gender or number as

the text of any particular interrogatory or        demand    for   documents may   require.


Time Period:         Unless speciﬁcally stated in the particular discovery request,             all   information


requested   is   for the time period   ﬁve   (5) years prior t0 the date Plaintiff s Original Petition   was ﬁled,

to the present date.




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 2] 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 26 of 56

                                               CL-19-1318-H

                                       CERTIFICATE OF SERVICE

Pursuant to the Texas Rules of Civil Procedure,      I   have delivered copies 0fthis document 0n the 5‘
                         20/9
day of Feb      ,
                    0   9, t0 all   opposing counsel and/or parties by service of citation and   Petition.




                                                         WM
                                                   Frank GuerI/a




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 22 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 27 of 56

                                             CL-19-1318-H

                                              EXHIBIT B

                                DOCUMENTS TO BE PRODUCED
       A11 photographs taken in connection with Plaintiff’ s cause 0f action in the possession
       constructive possession, custody 0r control of Defendant, State           Farm Mutual Automobile
               Company’s attorney 0r anyone acting on State Fann Mutual Automobile Insurance
       Insurance
       Company’s behalf.

       A11 photographs taken ofthe scene ofthe accident or the surrounding area 0fthe scene ofthe
                                                                                Farm Mutual
       accident in the possession, constructive possession, custody or control of State
       Automobile Insurance Company 0r State Farm Mutual Automobile Insurance Company’s
       attorney 0r anyone acting on State Farm Mutual Automobile Insurance Company’s behalf.


       All photographs taken of any Plaintiff Which         may be    in the possession, constructive
                                          Farm Mutual Insurance Company 0r State Farm
       possession, custody 0r control 0f State
       Mutual Automobile Insurance Company’s attorney 0r anyone acting 0n State Farm Mutual
       Automobile Insurance Company’s behalf.

       Al] pictures, motion pictures, movies, ﬁlms, or photographic material 0f any kind taken 0f
                which are in the possession, constructive possession, custody or control of State
       Plaintiff,
       Farm Mutual Insurance Company or State Farm Mutual Insurance Company’s attorney or
       anyone acting 0n State Farm Mutual Insurance Company’s behalf.

      A11 pictures, motion pictures, movies, ﬁlms, 0r photographic material 0f any kind concerning
      the scene, vehicles, products 0r the events and happenings            made   the basis of the lawsuit
      taken before, during or after the accident in question which are in the possession,
      constructive possession, custody 0r control 0f State           Farm Mutual Insurance Company 0r
      State Farm Mutual Insurance Company’s             attorney   0r anyone acting on State Farm Mutual
      Insurance Company’s behalf.


      A11 written statements      made by any      Plaintiff in the possession, constructive possession,
      custody or control of State Farm Mutual Insurance           Company 0r State Farm Mutual Insurance
      Company’s attorney 0r anyone        acting   on   State   Farm Mutual Insurance Company’s behalf.

      A11 oral statements     made by   Plaintiff Which   were    either recorded or taped   on an   electronic
      device 0r recorder which are in the possession, constructive possession, custody 0r control 0f
      State   Farm Mutual Insurance Company 0r State Farm Mutual Insurance Company’s attorney
      0r anyone acting 0n State  Farm Mutual Insurance Company’s behalf.

      A copy of all documents ﬁled with any state, county, city, federal 0r governmental agency,
      institution, 0r   department containing information about Plaintiffwhich are in the possession,
                                                        Farm Mutual Automobile Insurance
      constructive possession, custody 0r control 0f State
      Company 0r State Farm Mutual Automobile Insurance Company’s attorney or anyone acting

PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 23 of 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 28 of 56

                                                       CL-19-1318-H

        on   State   Farm Mutual Automobile Insurance Company’s                     behalf.


        A11 written reports of inspection,              tests, writings,    drawings, graphs, charts, recordings or
        opinion of any expert              who   has been used for consultation and whose work product forms a
        basis either in whole 0r in part of the opinions of an expert                who   is t0   be called as a witness.

10.     A    curriculum vitae 0r resume for any consulting expert whose mental impressions or
        opinions has been reviewed by a testifying expert.


11.     Any and      all   copies of investigation documentation, reports and/or              memoranda made by         0r
        submitted by State Farm Mutual Automobile Insurance Company,                          as a result ofthe accident
        which has been made the basis of Plaintiff s lawsuit.

12.     Any and all written communications, including but not limited t0 letters and memorandums,
        between agents, employees and/or representatives of         State Farm Mutual Automobile
        Insurance     Company prepared as a result 0fthe accident made the basis ofPlaintiff’ s lawsuit.

13.     Copies of the        entire claim ﬁle for        each     Plaintiff, for the accident   made    the basis of this
        lawsuit.


14.     Copies of any contracts or agreements between State Farm Mutual Automobile Insurance
        Company and any maintenance 0r repair services in effect 0n date of accident.

15.     Copies of any and            all   books, documents or other tangible things which           may   0r   may not be
        introduced at       trial,   but which     may have      a bearing on Plaintiff” s cause 0f action and     may be
        used as demonstrative evidence               at trial.




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 24 of 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 29 of 56

                                               CL-19-1318-H




day 0f Eebru’aéry, 2019,   t0 all
                                       CERTIFICATE 0F SERVICE

Pursuant t0 the Texas Rules of Civil Procedure,      I   have delivered copies ofthis document on the

                                    opposing counsel and/or partles by serv1ce of c1tat10n and
                                                                                                        W
                                                                                                        57%

                                                                                                 Petltlon.
                                                                                                              .




                                                              JMW
                                                             Frank Gﬁerra




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 25 of 36
         Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 30 of 56

                                                   CL-19-1318-H

                 PLAINTIFF’S FIRST SET OF INTERROGATORIES                       TO DEFENDANT

Please be advised that “Plaintiff” “Movant,”            makes   the following discovery requests              upon you

pursuant to Texas Rules 0f Civil Procedure 197.


                                                          I.




                                                 INSTRUCTIONS

1    .     Pursuant to Rule 197, you are required to answer        fully, factually   and in full   detail   each ofthe

Interrogatories listed herein to the undersigned attorney’s ofﬁce within               3O days of service of this

request 0r under Rule 197.2(a) 50 days after the service 0f these requests, if served with Plaintiff s


Petition.


2.         The attorney ofrecord or the party upon whom these requests are directed should sign his 0r

her name t0 the Interrogatory answers and return them t0 the following address:                 1   122 Pecan Blvd.,


McAllen, Texas 78501.

3.         A true copy 0fthese discovery requests is being served upon you as the party to be served in
accordance With the provisions of Rule 21a.


4.         The   Interrogatories   which you    are requested to   answer to the undersigned law ofﬁces are

listed herein as part    0f Exhibit “C”.

5.         Your answers t0 the     Interrogatories should be   answered   in the space    immediately following

the request. If additional space      is   required, please continue the answer   on a separate sheet ofpaper.

6.         Your answers should be signed by         the party t0   whom   they are directed.        If the party is a


public or private corporation, partnership or association, then the answer t0 the public or private


corporation, partnership 0r association 0r trust should be signed by an ofﬁcer or agent of the                   same

and reﬂect his or her capacity       in that organization.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 26 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 31 of 56

                                              CL-19-1318-H

7.      You and your attorney are under a duty to supplement your answers t0 this discovery request

by amending your answers and serving a copy 0fthe amended answers on the undersigned counsel

before any hearing 0n a Motion for             Summary Judgment         0r thirty (3 0) days before the


commencement of trial 0f this   matter.


a.      If   you obtain information   that   may change   or modify your answers or if the same                was

incorrect,   modiﬁed or changed due   t0 supplemental information received          by you, your attorney or

other parties under your control   you must supplement      the answers as speciﬁed above.


                                                   II.




                                              DEFINITIONS

As used in this list, the words deﬁned below shall be deemed to have the following meanings unless

indicated otherwise in an individual request 0r interrogatory:


Discovery Request: The term “discovery request” includes, but           is   not limited   to,   an Interrogatory,

Request for Admissions and Request for Production of Documents.


You: The terms “you, your or yourself” refer t0 Defendant and each and every agent, representative,

attorney, employee, contractor, subcontractor 0r each person acting or purporting to act                  on   that


party’s behalf 0r under the party’s control 0r direction.


Representative: The term “representative” means any and        all   agents, employees, servants, ofﬁcers,


directors, attorneys or other persons acting 0r purporting to act     on behalf of the person         in question.


Person: The term “person” means any natural individual in any capacity whatsoever 0r any entity or


organization, including divisions, departments, and other units therein, and shall include, but not be


limited to, a public or private corporation, partnership, joint venture, voluntary 0r unincorporated


association, organization, proprietorship, trust, estate, governmental agency,         commission, bureau,



                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 27 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 32 of 56

                                                    CL-19-1318-H

department or any other        entity.


Document: The term “document” means any medium upon which intelligence 0r information can be

recorded or retrieved, and includes, without limitation, the original and each copy, regardless 0f


origin     and   location,   of any book, pamphlet, periodical,            letter,    memorandum        (including any


memorandum         or report of a meeting or conversation), invoice,              bill,   order form, receipt, ﬁnancial


statement, accounting entry, diary, calendar, telex, telegram, cable, report, working paper, chart,


paper, print, printout from any and         all   computer   disks, tape or records that        may be produced from

your computer or work processor, laboratory record, drawing, sketch, graph, index,                           list,   tape,


photograph, microﬁlm, data sheet or data processing card, or any other written, recorded,


transcribed, punched, taped,      ﬁlmed, 0r graphic matter, however produced 0r reproduced, which is in

your possession, custody or control or which was, but              is   n0 longer, in your possession, custody or

control.       Documents include     all   non-identical copies of the above whether printed, recorded,


reproduced by any mechanical means 0r produced by hand.                     It   includes letters, interofﬁce   memos

which    are   known by each t0 exist or should be ascertainable through due diligence.                 All documents


which are      called for include those    which    are in your custody 0r control and are obtainable by 0r


within the knoWledge of the corporation or you individually.


Communication: The term “communication” means any                          oral or written utterance, notation or


statement of any nature whatsoever, by and to Whomsoever, made, including, but not limited                            to,


correspondence, conversations, dialogues, discussions, interviews, consultations, agreements, and                      all



other understandings between 0r          among two     or   more persons.

Identiﬁcation:       The term “identiﬁcation” or            “identify” or identity”        when used   in this request


include, but are not limited t0 the following:



                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 28 0f 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 33 of 56

                                                        CL-19-1318-H

                   Natural individual, requires you to state his 0r her                   full   name and residential address,

                   business address(es), and telephone number;


                   Document requires you to             state the    number of pages and the nature ofthe document

                   (e.g., letter   0f memorandum),           its title, its   date, the   name     or   names of is authors and

                   recipients,     and   its   present location and custodian;


                   Communication requires you,               if any part      of the communication was written, t0

                   identify the    document or documents which refer                  t0 or      evidence the communication


                   was non—written,            to identify the person participating in the               communication and    to


                   state the date,   manner, place, and substance 0f the communication.

Identiﬁcation 0f Documents: With respect t0 each pleading request, in addition to supplying the


information requested,         you   are to identify all       documents        that support, refer to, 0r evidence the


subj ect matter    0f each pleading request and your answer to that request.

If any or all   documents identiﬁed            in this request are   no longer in your possession, custody, or control

because 0f destruction,        loss, or    any other reason, then d0 the following With respect t0 each and

every such document:


          1.       Describe the nature of the document                (e.g., letter   of memorandum);


          2.       State the date of the document;


                   Identify the persons          who   sent and received the original            and a copy 0fthe document;

                   State in as   much      detail as possible the contents          of the document; and


                   State the   manner and date of disposition of the document.

If you   contend that you are entitled t0 withhold from production any 0r                         all   documents identiﬁed   in


this request    on the basis ofthe attorney-client privilege, the work-product doctrine, 0r other ground,


PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 29 of 36
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 34 of 56

                                                       CL-19-1318-H

then do the following with respect to each and every document:


         1.           Describe the nature of the document            (e.g., letter   of memorandum);

        2.            State the date    0f the document;

        3.            Identify the person      who   sent and received the original and a         copy 0f the document;

        4.            State the subj ect matter      of the document; and

        5.            State the basis    upon which you contend you           are entitled to withhold the     document

                      from production.

Contention Interrogatories:                When      a pleading request requires you to “state the basis of” a


particular claim, contention, or allegation, state in                   your answer the identity of each and every

communication, document and each and every legal theory that you contend supports, refers                             to,   or


evidences such claim, contention or allegation.


The Word “Or”: As used in this request, the word “0r” appearing in a discovery request should not

be read so as to eliminate any part ofthe request but, whenever applicable,                 it   should be interpreted as

“and/or.” For example, an interrogatory stating “support or refer” should be read as “support and/or


refer” if an       answer   that   does both can be made.


Use 0f Definitions: The use of any             particular gender in the plural 0r singular         number of the words

deﬁned upon “captions” 0r “deﬁnitions”                is   intended t0 include the appropriate gender 0r number as


the text 0f any particular interrogatory or            demand     for   documents may    require.


Time   Period:         Unless speciﬁcally stated in the particular discovery request,                   all   information


requested     is   for the time period   ﬁve   (5) years prior to the date Plaintiff s Original Petition        was   ﬁled,


to the present date.




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 30 0f 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 35 of 56

                                           CL-19-1318-H

                                   CERTIFICATE OF SERVICE

Pursuant to the Texas Rules ofCiVil Procedure,   I   have delivered copies ofthis document on   theﬁ/
day 0fﬂeb%a@, 2019, to    all   opposing counsel and/or parties by service 0f citation and   Petition.




                                                  gwwééw.’
                                               Frank qu/rra




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 31 of 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 36 of 56

                                            CL-19-1318-H

                                             EXHIBIT C

                                       INTERROGATORIES
 1.     Please state the full name, address, telephone number, date of birth, driver's license number,
        social security number, and occupation 0fthe person answering these interrogatories. Ifyou are
        answering these interrogatories as the authorized representative 0f State Farm Mutual
        Automobile Insurance Company, please state your full and correct title and position within the
        organizational structure of State Farm Mutual Automobile Insurance Company.



ANSWER:




2.                   name, telephone number, address and your immediate supervisor for your
        State the full
        employers for the last ten (10) years. Please indicate ifyou have held any ownership interest in
        this(these) business(es).




ANSWER:




3.      Statewhat steps you took in your evaluation of the claim presented by Plaintiff, including in
       your response the names 0f all persons who are involved ether you were acting within the
       course and scope ofany employment, service 0r agency at the time 0fthe collision, and describe
       the relationship of the persons involved.



ANSWER:




4.     State the Style, Court and Cause number ofany lawsuit involving ﬁrst party bad faith you have
       been a party t0 and the ﬁnal disposition of said suit, in the last ﬁve years.



ANSWER:




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,       REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 32 0f 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 37 of 56

                                                 CL-19-1318-H

 5.       Please state   all   and any steps taken by you t0 investigate the claim stemming from the accident
        involving Plaintiff, including in your response a chronology ofyour investigation, the names of
        your representatives involved         in the investigation,   and a description 0f the area of your
        investigation, and conclusions.


ANSWER:




6.      Please describe your investigation of the property damage stemming from the accident made
        the basis 0f this lawsuit, including references to any photographs, ﬁlms, and
        damage/mechanics’ estimates.


ANSWER:




7.      Please identify all communications you 0r your representatives had with plaintiffs, including in
        your response all material representations you made regarding your insurance policy, or any and
        all   provisions 0f your policy.



ANSWER:




8.      Please identify the basis for your delay in reaching an evaluation of the property         damage and
        personal injury claim involved in this lawsuit.



ANSWER:




9.      If you contend that Plaintiff s vehicle        was not damaged   in this collision, please describe the
        damage     incurred and the cost 0f repairing said damage.



ANSWER:

PLAINTIFF’S ORIGINAL PETITION, RULE            193.7   NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 33                 of 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 38 of 56

                                             CL-19-1318-H

10.     If you contend that Plaintiff was not injured in this collision, please describe the basis 0f your
        assessment that no one sustained     Why   the medical attention received    by   Plaintiff   was not
        necessary, and, in the alternative, the basis of your contention that any medical treatment
        received was excessive.



ANSWER:




11.     For any consulting expert whose mental impressions and opinions have been reviewed by a
        testifying expert, please state or provide all the discovery authorizedby Rule 192.3(6). A
        complete answer will include a list of all witness fees paid within the past ﬁve years.



ANSWER:




12.     Have you, your   agents, investigators or attorneys 0r   anyone acting on your behalf obtained a
        written or recorded statement 0f any kind, report 0r     memorandum, whether recorded steno-
        graphically transcribed, oral or otherwise from any person. If so, please identify the individual
        from whom the statement was taken and the date the statement was taken.      If so, then please also
        indicate your willingness t0 allow Plaintiff s attorney t0 inspect   and copy or photograph the
        same.



ANSWER:
13.     Do you, your attorneys 0r investigators 0r anyone acting on your behalf, have any maps, charts,
        diagrams, photographs, Videos, motion pictures, and/or recordings taken 0f the scene 0f this
        incident, or of any of the physical or mechanical Obj ects, 0r 0f the person involved in this
        incident? Ifyes, then please indicate your willingness t0 allow Plaintiff’ s t0 inspect and copy or
        photograph the same.



ANSWER:




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 34 0f 36
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 39 of 56

                                             CL-19-1318-H

14.     Were any tests, inspections 0r measurements made or taken with respect t0 the collision scene or
        any object involved? If so, please state the name, telephone number, and address ofthe person
        now having custody 0f any written report concerning each test, inspection or measurement.


ANSWER:


15.     Please give a detailed description ofyour understanding of exactly   how the collision made the
        basis ofthe lawsuit occurred. Please indicate in your description the speed or estimated speed
                        were traveling at the time 0f the incident. On the back 0f this sheet, please
        that the vehicles
        draw a diagram to indicate the location 0f the accident and the direction that the vehicles were
        traveling at the time 0f the collision.




PLAINTIFF’S ORIGINAL PETITION, RULE 193.7 NOTICE,       REQUEST FOR DISCLOSURE, ADMISSIONS,
PRODUCTION & INTERROGATORIES — Page 35 of 36
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 40 of 56

                                                CL-19-1318-H

                                               VERIFICATION

STATE OF TEXAS                                          §
                                                        §
COUNTY OF                                               §


          BEFORE ME, the undersigned authority, personally appeared                            ,   who   stated,


upon    oath, that the statements   made   in the foregoing instrument are within their personal   knowledge

and are true and   correct.




                                                    REPRESENTATIVE OF STATE FARM MUTUAL
                                                    INSURANCE COMPANY

          SUBSCRIBED AND SWORN TO BEFORE                     ME 0n this          day of                        ,


2019.




                                                    NOTARY PUBLIC, STATE OF TEXAS




                           RULE 193.7 NOTICE, REQUEST FOR DISCLOSURE, ADMISSIONS,
PLAINTIFF’S ORIGINAL PETITION,
PRODUCTION & INTERROGATORIES — Page 36 0f 36
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 41 of 56




                      EXHIBIT 1-B
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 42 of 56




Co
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 19544560
Notice of Service of Process                                                                            Date Processed: 03/25/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Cindy Marie Aguilar vs. State Farm Mutual Automobile Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Hidalgo County Court at Law, TX
Case/Reference No:                            CL-19-1318-H
Jurisdiction Served:                          Texas
Date Served on CSC:                           03/22/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Frank Guerra
                                              956-627-1066

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 43 of 56




                      EXHIBIT 1-C
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 44 of 56Electronically Submitted
                                                                                  4/12/2019 3:51 PM
                                                                                                    Hidalgo County Clerk
                                                                                            Accepted by: Alma Navarro


                                          CAUSE NO. CL-19-1318-H


 CINDY MARIE AGUILAR,                                           §               IN THE COUNTY COURT
     Plaintiff,                                                 §
                                                                §
 v.                                                             §                     AT LAW NO. 8 OF
                                                                §
 STATE FARM MUTUAL AUTOMOBILE                                   §
 INSURANCE COMPANY,                                             §
      Defendant.                                                §             HIDALGO COUNTY, TEXAS


      DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION,
             REQUEST FOR DISCLOSURE, AND RULE 193.7 NOTICE



TO THE HONORABLE JUDGE OF THE COURT:

         NOW        COMES         STATE        FARM        MUTUAL            AUTOMOBILE   INSURANCE

COMPANY, Defendant in the above styled and numbered cause, and files this Original Answer to

Plaintiff’s Original Petition, and in support thereof would respectfully show this Honorable Court the

following:

                                                    I.
                                              GENERAL DENIAL

         Reserving the right to file other further pleadings, exceptions and/or denials, Defendant

generally denies each and every material allegation contained in Plaintiff’s Original Petition, and any

subsequent amendment thereto, and demands strict proof thereof in accordance with the laws and

the Rules of Civil Procedure of the State of Texas.

                                                          II.
                                      REQUEST FOR DISCLOSURE

         Under the authority of Texas Rule of Civil Procedure 194, Defendant requests that Plaintiff

disclose, within 30 days of the service of this request, the information or material described in Rule

194.2.

Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                           1
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 45 of 56Electronically Submitted
                                                                                 4/12/2019 3:51 PM
                                                                                                     Hidalgo County Clerk
                                                                                              Accepted by: Alma Navarro


                                                          III.
                                              TRCP 193.7 NOTICE

         Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by Plaintiff

in response to Defendant’s written discovery are intended to be used by Defendant and shall be

deemed as properly authenticated for use against Plaintiff in any pretrial proceeding or trial of this

case.

                                                        IV.
                                                      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM MUTUAL

AUTOMOBILE INSURANCE COMPANY, request judgment of the Court that Plaintiff take

nothing by this suit, and, that Defendant be awarded costs and such other and further relief to which

it may show it is justly entitled to receive.

                                                                 Respectfully submitted,

                                                                 RAMÓN | WORTHINGTON, PLLC
                                                                 900 Kerria Ave.
                                                                 McAllen, Texas 78501
                                                                 Telephone: 956-294-4800
                                                                 Facsimile: 956-928-9564

                                                                 /s/Elizabeth Sandoval Cantu
                                                                 Elizabeth Sandoval Cantu
                                                                 State Bar No. 24013455
                                                                 ecantu@ramonworthington.com
                                                                 Sofia A. Ramon
                                                                 State Bar No. 00784811
                                                                 sramon@ramonworthington.com
                                                                 Dan K. Worthington
                                                                 State Bar No. 00785282
                                                                 dworthington@ramonworthington.com

                                                                 Electronic Service to:
                                                                 efile@ramonworthington.com
                                                                 ATTORNEYS FOR DEFENDANT




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                             2
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 46 of 56Electronically Submitted
                                                                                 4/12/2019 3:51 PM
                                                                                                                  Hidalgo County Clerk
                                                                                                           Accepted by: Alma Navarro


                                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 12, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:

                  Frank Guerra
                  FRANK GUERRA LAW FIRM, PLLC
                  1122 Pecan Blvd.
                  McAllen, Texas 78501
                  Telephone: 956-627-1066
                  Facsimile: 956-609-9028
                  frank@frankguerralaw.com
                  ATTORNEY FOR PLAINTIFF

                                                                             /s/Elizabeth Sandoval Cantu
                                                                             Elizabeth Sandoval Cantu




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                          3
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 47 of 56




                     EXHIBIT 1-D
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 48 of 56Electronically Submitted
                                                                                  4/22/2019 1:47 PM
                                                                                                     Hidalgo County Clerk
                                                                                            Accepted by: Alma Navarro


                                     CAUSE NO. CL-19-1318-H


 CINDY MARIE AGUILAR,                                  §                IN THE COUNTY COURT
     Plaintiff,                                        §
                                                       §
 v.                                                    §                           AT LAW NO. 8 OF
                                                       §
 STATE FARM MUTUAL AUTOMOBILE                          §
 INSURANCE COMPANY,                                    §
      Defendant.                                       §             HIDALGO COUNTY, TEXAS


               DEFENDANT’S FIRST AMENDED ORIGINAL ANSWER TO
                      PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:
        NOW      COMES,       STATE         FARM   MUTUAL         AUTOMOBILE           INSURANCE

COMPANY (“SFMAIC”), the Defendant in the above entitled and numbered cause, incorporated

under the insurance laws of the State of Illinois and whose principal place of business is Bloomington,

Illinois, and files this First Amended Original Answer to Plaintiff’s Original Petition, and in support

thereof, would show the Court the following:

                                        I. GENERAL DENIAL


1.      Reserving the right to file other further pleadings, exceptions and/or denials, SFMAIC

(“Defendant”), generally denies each and every material allegation contained in Plaintiff’s Original

Petition, and demands that Plaintiff be required to prove the same by a preponderance of the credible

evidence in accordance with the laws and the Rules of Civil Procedure of the State of Texas.

                               II.      AFFIRMATIVE DEFENSES

2.      Pleading in the alternative, should same be necessary, Defendant would show that Plaintiff

has not complied with all conditions precedent necessary for recovery under the policy, including but

not limited to, Plaintiff has not established that the liability of an alleged uninsured or underinsured

Defendant’s First Amended Original Answer                                                    Page 1 of 6
     Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 49 of 56Electronically Submitted
                                                                                 4/22/2019 1:47 PM
                                                                                                       Hidalgo County Clerk
                                                                                              Accepted by: Alma Navarro


driver and the nature and extent of Plaintiff’s damages by either judgment or agreement.

3.      Pleading further and in the alternative, should same be necessary, any recovery by the Plaintiff

is limited to the applicable insurance policy limit or limits.

4.      Pleading further and in the alternative, should same be necessary, Defendant seeks an offset

and/or credit, if any, for the liability limits and/or payments attributable to any alleged tortfeasor and

for any payments made, if any, under the policy or policies in question, including but not limited to

Personal Injury Protection benefits, and for any payments made under any other policy providing

UM/UIM, PIP benefits, medical payments benefits, or worker’s compensation benefits.

5.      Defendant would show it is under no contractual duty to pay benefits until the Plaintiffs herein

obtain a judgment establishing the liability and uninsured/underinsured status of the motorist.

Brainard v. Trinity Universal Insurance Company, 216 S.W.3d 809, 818 (Tex. 2006). The Supreme Court

held that: 1) The insurer is under no contractual duty to pay benefits until the insured obtains a

judgment establishing the liability and uninsured status of the other motorist; 2) Neither requesting

benefits nor filing suit against the insurer triggers a contractual duty to pay. Hensen v. Southern Farm

Bureau Casualty Insurance Company, 17 S.W.3d 652, 653-54 (Tex. 2000). Where there is no contractual

duty to pay, there is no just amount owed. Brainard at 818; and 3) neither a settlement nor an admission

of liability from the other motorist establishes underinsured/uninsured coverage, because a jury could

find that the other motorist was not at fault or award damages that do not exceed the other motorist's

liability insurance. Brainard at 818. A claim for underinsured/uninsured benefits is not presented until

the trial court signs a judgment establishing the negligence of the other motorist.

6.      Pleading further and in the alternative, should same be necessary, Defendant specifically denies

that it breached the duty of good faith and fair dealing, or otherwise engaged in any conduct which

would justify the award of exemplary damages or that Plaintiff is entitled to recovery of such damages

in this case. Defendant similarly specifically denies statutory violations under the Insurance Code and


Defendant’s First Amended Original Answer                                                      Page 2 of 6
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 50 of 56Electronically Submitted
                                                                                  4/22/2019 1:47 PM
                                                                                                       Hidalgo County Clerk
                                                                                              Accepted by: Alma Navarro


Plaintiff’s alleged entitlement to statutory damages for same.

7.      Pleading further and in the alternative, should same be necessary, Defendant invokes its right

under the due process clause of the Fifth Amendment of the United States Constitution as applied to

the states through the Fourteenth Amendment of the United States Constitution.                Defendant

affirmatively pleads that Plaintiff’s pleading of punitive or exemplary damages violates the due process

clauses of the Fifth and Fourteenth Amendments. Further, to the extent Plaintiff prays for punitive

damages, Defendant asserts that such request should be denied because it violates the equal protection

rights guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, the

provisions of the Eighth Amendment to the United States Constitution, and the Constitution of the

State of Texas, Article I, Sections 13 and 19.

8.      Pleading further and in the alternative, should same be necessary, Defendant pleads and relies

upon the punitive damage limitations contained in Chapter 41 of the Texas Civil Practice and

Remedies Code.

9.      Defendant further pleads by way of affirmative defense that at all times material to this lawsuit,

liability was not “reasonably clear.” Under Texas law, an insured bringing an action against its insurer

for an alleged breach of a duty of good faith and fair dealing must carry the burden of proof to establish

that the insurer unreasonably denied or delayed payment of an insurance claim when the insurer’s

liability had become reasonably clear.

10.     Pursuant to Chapter 33 of the Texas Civil Practice and Remedies Code, Defendant, STATE

FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, reserves the following rights:

        1. The right to elect an application of a dollar-for-dollar credit toward any judgment
           which may be obtained in this case;

        2. The right to a determination by the trier of fact on the issues of percentage and
           responsibility of the Plaintiffs, each Defendant, each contributing Defendant and
           any other appropriate person or entities;

        3. The right to a full reduction or limitation of any sums which have been or may be
Defendant’s First Amended Original Answer                                                      Page 3 of 6
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 51 of 56Electronically Submitted
                                                                                  4/22/2019 1:47 PM
                                                                                                        Hidalgo County Clerk
                                                                                              Accepted by: Alma Navarro


            recovered by the Plaintiff from any current or former Defendant and any other
            person or entity; and

        4. The right to contribution from any other person or entity found to be liable to the
           Plaintiff.

11.     Texas Civil Practice and Remedies Code Section 41.0105 applies in medical and healthcare

damages awarded, if any, are subject to the statutory limits set forth therein, other applicable statutory

authority, and common law. Specifically, recovery of medical or healthcare expenses incurred is limited

to the amount actually paid for or incurred by or on behalf of Plaintiffs.

12.     Liability, if any, is limited to the applicable limits of the policy in question. Defendant pleads

as an affirmative defense pursuant to Rule 194 of the Texas Rules of Civil Procedure the limitation of

its liability as stated in the “Limit of Liability” clause contained in the policy sued on. Defendant's

liability is limited to the amount of uninsured/underinsured motorist coverage and reduced by any

applicable reduction clauses or prorated clauses in said policy, including any offsets or credits to which

this Defendant may be entitled.

13.     For further answer herein, should any be necessary, Defendant contends that Plaintiff cannot

recover attorney’s fees from Defendant since it is under no contractual duty to pay benefits until the

Plaintiff obtains a judgment establishing the liability and uninsured/underinsured status of the

underinsured motorist.

14.     Pleading further and in the alternative, should same be necessary, Defendant asserts Plaintiff

is suffering from preexisting or subsequent injuries or conditions not proximately caused by the

accident at issue, or those having no relation to the incident made the basis of this lawsuit.

15.     Pleading further and in the alternative, should same be necessary, Defendant asserts that

Plaintiff must comply with Texas Civil Practice and Remedies Code §18.091, which requires a plaintiff

who seeks loss of earnings and loss of earning capacity, to provide evidence in the form of a net loss

after reduction for income tax payments or unpaid tax liability pursuant to federal income tax law.


Defendant’s First Amended Original Answer                                                        Page 4 of 6
      Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 52 of 56Electronically Submitted
                                                                                  4/22/2019 1:47 PM
                                                                                                     Hidalgo County Clerk
                                                                                            Accepted by: Alma Navarro


16.     Pleading further, Defendant asserts that the demand made by Plaintiff, through her attorney

of record, was violative of the “excessive demand doctrine.” Therefore, the Plaintiff is precluded

from the recovery of attorney’s fees and interest accrued after said excessive demand was made.

                                      IV.        SPECIAL EXCEPTION

17.     Pleading further, Defendant specially excepts to Plaintiff’s Original Petition in that Plaintiff

has failed to properly plead the range of damages and maximum amount of damages sought as

required by TEX. R. CIV. P. 47. Accordingly, Defendant respectfully requests that Plaintiff be

required to amend the Petition and specify the range of damages sought or the maximum amount

claimed as required by TEX. R. CIV. P. 47. Plaintiff is not permitted to engage in discovery until

Plaintiff’s Petition is amended to comply with TEX. R. CIV. P. 47.

                                            V.     PRAYER
        WHEREFORE             PREMISES           CONSIDERED,         STATE       FARM       MUTUAL

AUTOMOBILE INSURANCE COMPANY requests judgment of the Court that Plaintiff take

nothing by this suit, and that Defendant be awarded costs and such other and further relief to which

it may be justly entitled.

                                                       Respectfully submitted,

                                                       RAMÓN | WORTHINGTON, PLLC
                                                       900 Kerria Ave.
                                                       McAllen, Texas 78501
                                                       Telephone: 956-294-4800
                                                       Facsimile: 956-928-9564

                                                       /s/Dan K. Worthington
                                                       Elizabeth Sandoval Cantu
                                                       State Bar No. 24013455
                                                       ecantu@ramonworthington.com
                                                       Sofia A. Ramon
                                                       State Bar No. 00784811
                                                       sramon@ramonworthington.com
                                                       Dan K. Worthington
                                                       State Bar No. 00785282

Defendant’s First Amended Original Answer                                                    Page 5 of 6
    Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 53 of 56Electronically Submitted
                                                                                4/22/2019 1:47 PM
                                                                                           Hidalgo County Clerk
                                                                                    Accepted by: Alma Navarro


                                                dworthington@ramonworthington.com

                                                Electronic Service to:
                                                efile@ramonworthington.com
                                                ATTORNEYS FOR DEFENDANT


                                   CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 22, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:

                Frank Guerra
                FRANK GUERRA LAW FIRM, PLLC
                1122 Pecan Blvd.
                McAllen, Texas 78501
                Telephone: 956-627-1066
                Facsimile: 956-609-9028
                frank@frankguerralaw.com
                ATTORNEY FOR PLAINTIFF

                                                      /s/Elizabeth Sandoval Cantu
                                                      Elizabeth Sandoval Cantu




Defendant’s First Amended Original Answer                                           Page 6 of 6
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 54 of 56Electronically Submitted
                                                                            4/22/2019 1:47 PM
                                                                               Hidalgo County Clerk
                                                                        Accepted by: Alma Navarro
Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 55 of 56




                      EXHIBIT 1-E
                        Case 7:19-cv-00136 Document 1-2 Filed on 04/22/19 in TXSD Page 56 of 56
     Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search 
Back                        Location : All Courts Images 

                                                               Register of Actions
                                                                  Case No. CL-19-1318-H

 CINDY MARIE AGUILAR
VS. STATE MUTUAL AUTOMOBILE INSURANCE §                                                   Injury or Damage - Motor
                                                                                                   Case Type:
 COMPANY                                                      §                                                Vehicle (OCA)
                                                              §                                    Date Filed: 03/06/2019
                                                              §                                     Location: County Court at Law #8
                                                              §
                                                      Party Information
                                                                                                                    Attorneys
 Defendant         STATE MUTUAL AUTOMOBILE INSURANCE                                                                Elizabeth Sandoval Cantu
                   COMPANY                                                                                            Retained
                                                                                                                    956-294-4800(W)
  
 Plaintiff         AGUILAR, CINDY MARIE                                                                             JUAN FRANCISCO FRANK
                                                                                                                    GUERRA
                                                                                                                      Retained
                                                                                                                    956-609-9031(W)
                                                                   Events & Orders of the Court
             OTHER EVENTS AND HEARINGS
 03/06/2019 Original Petition (OCA)
             
                 PLAINTIFFS ORIGINAL PETITION
 03/11/2019 Citation Issued
             
                 STATE MUTUAL AUTOMOBILE INSURANCE COMPANY/SENT ELECTRONICALLY
 04/12/2019 Answer
             
                 Df's Orignal Answer
 04/22/2019 First Amended
             
                 Df's First Amended Original Answer
                                                                       Financial Information
                                                                                                 
                                                                                                 
                Defendant STATE MUTUAL AUTOMOBILE INSURANCE COMPANY
                Total Financial Assessment                                                                                                       4.00
                Total Payments and Credits                                                                                                       4.00
                Balance Due as of 04/22/2019                                                                                                     0.00
                                                                                                                                           
 04/12/2019    Transaction Assessment                                                                                                            2.00
 04/12/2019 EFile Payments from                                                                  STATE MUTUAL AUTOMOBILE INSURANCE
                                             Receipt # 2019-021428                                                                              (2.00)
                TexFile                                                                         COMPANY
 04/22/2019    Transaction Assessment                                                                                                            2.00
 04/22/2019 EFile Payments from                                                                  STATE MUTUAL AUTOMOBILE INSURANCE
                                             Receipt # 2019-023099                                                                              (2.00)
                TexFile                                                                         COMPANY
                                                                                                                                           
                                                                                                 
                                                                                                 
                Plaintiff AGUILAR, CINDY MARIE
                Total Financial Assessment                                                                                                     284.00
                Total Payments and Credits                                                                                                     284.00
                Balance Due as of 04/22/2019                                                                                                      0.00
                                                                                                                                           
 03/06/2019    Transaction Assessment                                                                                                          284.00
 03/06/2019 EFile Payments from
                                             Receipt # 2019-013070                               AGUILAR, CINDY MARIE                      (284.00)
                TexFile
                                                                                                                                           




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=3875095[4/22/2019 3:14:54 PM]
